Lanzinger, J.,
dissenting.
{¶ 39} The real question here is how a sentencing error involving postrelease control should be characterized and when it should be corrected. The majority holds that Simpkins’s sentence was “void” and a nullity from the beginning. As a result, it entitles the state to a new sentencing hearing in this case. I respectfully dissent.
{¶ 40} The holding that a sentence imposed with a missing mandatory term is void rather than voidable once again obscures the distinction between these two legal concepts in the context of a criminal case. The distinction is more than a matter of semantics, for it relates both to the authority of a court and to the allowable time frame for correction of a sentencing error.
{¶ 41} We have distinguished a void judgment from a voidable judgment by explaining that a voidable judgment is one rendered by a court that has both jurisdiction and authority to act, but in which the court’s judgment is invalid, irregular, or erroneous. State v. Payne, 114 Ohio St.3d 502, 2007-Ohio-4642, 873 N.E.2d 306, at ¶ 27. We have clarified that a void judgment is one that has been imposed by a court “lacking subject-matter jurisdiction or the authority to act.” Id.
{¶ 42} Our precedent has properly linked the term void to those sentences imposed without the court’s jurisdiction. See State v. Wilson (1995), 73 Ohio St.3d 40, 44, 652 N.E.2d 196; Kelley v. Wilson, 103 Ohio St.3d 201, 2004-Ohio-4883, 814 N.E.2d 1222, ¶ 14. This court has explained that “ ‘[w]here it is apparent from the allegations that the matter alleged is within the class of cases in which a particular court has been empowered to act, jurisdiction is present. Any subsequent error in the proceedings is only error in the “exercise of jurisdiction,” as distinguished from the want of jurisdiction in the first instance.’ ” (Emphasis added.) State v. Filiaggi (1999), 86 Ohio St.3d 230, 240, 714 N.E.2d 867, quoting In re Waite (1991), 188 Mich.App. 189, 199-200, 468 N.W.2d 912.
*430{¶ 43} Nevertheless, now taking a step backwards, the majority characterizes the mistake of failing to notify the defendant and of omitting a term of mandatory postrelease control, not as an erroneous exercise of the court’s jurisdiction, but as an “unlawful” act or an act without jurisdiction altogether. By nullifying the entire sentence, the majority basically grants the state an unlimited opportunity to challenge a sentence.'4
{¶ 44} There is no question that the trial court had the authority to sentence Simpkins and therefore was not “lacking subject-matter jurisdiction or the authority to act” in this matter. Rather, the trial court erred in the exercise of its authority. We have held consistently that sentencing errors are not jurisdictional. Majoros v. Collins (1992), 64 Ohio St.3d 442, 443, 596 N.E.2d 1038. We have confined defendants to their adequate remedies in the ordinary course of law, by appeal and postconviction relief, for review of any alleged sentencing error. State ex rel. Sneed v. Anderson, 114 Ohio St.3d 11, 2007-Ohio-2454, 866 N.E.2d 1084; Blackburn v. Jago (1988), 39 Ohio St.3d 139, 529 N.E.2d 929. In Payne, we held that “defendants with a voidable sentence are entitled to resentencing only upon a successful challenge on direct appeal.” 114 Ohio St.3d 502, 2007-Ohio-4642, 873 N.E.2d 306, ¶ 30. The same rule should hold true for the state.5
{¶ 45} The majority refers to a “narrow vein of cases” in which “this court has consistently held that a sentence that does not contain a statutorily mandated term is a void sentence.” ¶ 14. I submit that these cases were wrongly decided on this point and that they use the word “void” to mean invalid or “contrary to law” within the meaning of R.C. 2953.08(A)(4) and (B)(2). For example, State v. Jordan, 104 Ohio St.3d 21, 2004-Ohio-6085, 817 N.E.2d 864, was a direct appeal of a case in which the mandatory notification of postrelease control was missing. The Jordan court recognized that it was vacating the sentence on grounds that the sentence was “contrary to law.” Id. at ¶ 23.
{¶ 46} Sentencing courts’ failures to comply with other mandatory provisions of the criminal code have not rendered those judgments void. In State v. Brooks, 103 Ohio St.3d 134, 2004-Ohio-4746, 814 N.E.2d 837, the defendant’s original sentence was not nullified for the failure to provide, at the time of the sentencing, the mandatory notification of the specific prison term that may be imposed for a *431violation of the conditions of community control. Instead, the trial court was prohibited from imposing a prison term as a sanction for violation of community control. In Pratts v. Hurley, 102 Ohio St.3d 81, 2004-Ohio-1980, 806 N.E.2d 992, this court held that the failure to convene the mandatory three-judge panel in a death penalty case rendered the judgment not void but voidable, and denied a writ of habeas corpus because the defendant should have challenged the procedure on direct appeal.
{¶ 47} There is danger in the majority’s holding. A judgment declared void is susceptible to collateral attack at any time, and a defendant has a right to a writ of habeas corpus when a judgment is void due to lack of jurisdiction despite the availability of alternative remedies such as appeal. Pegan v. Crawmer (1996), 76 Ohio St.3d 97, 99-100, 666 N.E.2d 1091. But habeas is not a proper remedy for an error in the exercise of a court’s jurisdiction for which there is an adequate remedy by way of appeal. Kelley, 103 Ohio St.3d 201, 2004-Ohio-4883, 814 N.E.2d 1222, ¶ 14.
{¶ 48} If, as the majority states, the sentencing judgment is “a mere nullity and the parties are in the same position as if there had been no judgment,” ¶ 19, we face troublesome consequences. A sentence that is null and void impairs the underlying conviction as a final appealable order, see Crim.R. 32(C), and therefore a defendant may be able to appeal the underlying conviction when the judge eventually imposes a nonvoid sentence and time begins to run for appeal. Arguably, any defendant serving a void sentence should be entitled to a writ of habeas corpus for being held pursuant to a void sentence or should be able to file a motion to withdraw a plea of guilty or no contest and have it freely and liberally granted under the standard in State v. Xie (1992), 62 Ohio St.3d 521, 527, 584 N.E.2d 715, instead of being required to show a manifest injustice under Crim.R. 32.1.
{¶ 49} Thus, use of the term “void” in referring to sentencing error leads us astray. Erroneous sentences are, in fact, contrary to law and thus are subject to resentencing after a successful appeal. As part of its comprehensive legislative enactment, the General Assembly broadened the state’s rights of appeal. Am.Sub.S.B. No. 2, 146 Ohio Laws, Part IV, 7136. However, those rights are subject to appropriate limits. Res judicata prevents sentences from being attacked ad infinitum. State v. Perry (1967), 10 Ohio St.2d 175, 180, 39 O.O.2d 189, 226 N.E.2d 104. Because the state did not object at the June 11, 1998 sentencing hearing or file its appeal as of right pursuant to R.C. 2953.08(B)(2), I would hold that res judicata applies.
{¶ 50} This conclusion is also consistent with the General Assembly’s most recent expression of the meaning of postrelease control as part of a sentence. Effective July 11, 2006, Am.Sub.H.B. No. 137 authorizes a judge to correct a *432sentence when an offender was not properly notified of mandatory postrelease control or did not have postrelease control included in the sentencing entry pursuant to R.C. 2929.14(F). The court, “at any time before the offender is released from imprisonment under [the prison] term,” may prepare and issue a “correction” that will include postrelease control after the offender leaves prison. There is to be a hearing to notify the defendant beforehand. R.C. 2929.191.6
William D. Mason, Cuyahoga County Prosecuting Attorney, and Matthew E. Meyer, Assistant Prosecuting Attorney, for appellee.
Robert L. Tobik, Cuyahoga County Public Defender, and David M. King and John T. Martin, Assistant Public Defenders, for appellee.
{¶ 51} Nevertheless, in this case, Simpkins was released from prison prior to the effective date of the postrelease-control-correction statute. The court had no jurisdiction over him at that time, because he had already served his eight-year prison term. Hernandez v. Kelly, 108 Ohio St.3d 395, 2006-Ohio-126, 844 N.E.2d 301.
Conclusion
{¶ 52} I would hold that in cases in which a defendant is convicted of, or pleads guilty to, an offense for which postrelease control is required but not properly included in the sentence, the sentence is contrary to law, and the state has an appeal as of right pursuant to R.C. 2953.08(B)(2). Because the state’s appeal as of right was not taken in this case, I would reverse the judgment of the Court of Appeals for Cuyahoga County and hold that res judicata prevented the court from resentencing appellant, Curtis Simpkins.

. Although the majority states that in some circumstances it may be reasonable to find that a defendant had an expectation of finality, completing seven years of an eight-year sentence is apparently not sufficient.


. The state has the right to be present at the sentencing hearing, R.C. 2929.19(A)(1), and to object to a sentence that does not contain a mandatory term. Furthermore, by enactment of Am.Sub.S.B. No. 2,146 Ohio Laws, Part IV, 7136, 7563, the state has been given the right to appeal any sentence imposed “contrary to law.” R.C. 2953.08(B)(2).


. Challenges to this statute and R.C. 2967.28(B) are currently pending in this court. State v. Mosmeyer, 116 Ohio St.3d 1472, 2007-Ohio-5735, 876 N.E.2d 626.